internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-154819-01 date date legend taxpayer corporation s t u v w x y z dear we received a letter from your authorized representative requesting a ruling that corporation may determine the credit_for_increasing_research_activities under the standard method of sec_41 of the internal_revenue_code for corporation’s short taxable_year ending on z and all subsequent taxable years this letter responds to that request the facts and representations submitted are as follows taxpayer is an accrual basis taxpayer with an s taxable_year end for all taxable years prior to its acquisition of corporation taxpayer and all members of its sec_41 controlled_group calculated their credit_for_increasing_research_activities under sec_41 in t taxpayer acquired_corporation prior to its acquisition by taxpayer corporation had a u taxable_year end after the acquisition corporation changed its plr-154819-01 taxable_year to s to conform with taxpayer’s taxable_year end corporation had elected for the taxable_year ending v to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit airc rules of sec_41 corporation determined its research_credit using sec_41 for the taxable years ending v w x and the short taxable_year ending y sec_41 provides that in determining the amount of the credit under i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by sec_41 to each member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that- a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c based solely on the facts submitted and representations made corporation may determine its credit_for_increasing_research_activities under the standard method of sec_41 without regard to the airc method of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on z and all succeeding years provided that neither taxpayer nor corporation makes a new election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer or corporation treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant plr-154819-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s brenda m stewart senior counsel branch associate chief_counsel passthroughs and special industries
